Case 20-11779-LSS Doc 240 Filed 09/11/20 Page 1of1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11
VIVUS, INC., et aL, Case No. 20-11779 (LSS)
Debtors. (Jointly Administered)

 

 

ORDER DIRECTING THE UNITED STATES TRUSTEE
TO APPOINT AN OFFICIAL COMMITTEE OF EQUITY
HOLDERS PURSUANT TO 11 U.S.C, § 1102
For the reasons set forth in the bench ruling of September 11, 2020 with respect to the
confirmation hearing on the Amended Joint Prepackaged Chapter 11 Plan of Reorganization of
Vivus, Inc. and its Affiliated Debtors,

IT IS HEREBY ORDERED THAT, pursuant to 11 U.S.C. § 1102(b)(2), the United

States ‘Trustee is directed to appoint a committee of equity security holders.

   

eee Soad
oe i 4 ffs
Leads
cians

Dated: September 11, 2020 / : : 1 ? f
Laurie Selber Silverstein
United States Bankruptcy Judge

 

ce: Andrew R. Vara, United States Trustee
David L. Buchbinder, Trial Attorney
Linda J. Casey, Trial Attorney
Office of the United States Trustee (all by email)

 
